DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicant’s Response to Non-Final Office Action
Applicant’s response, dated 17 June 2022, to the non-final rejection dated 17 March 2022 has been received.  Amended claims have been received and entered into the record. 

Claim Interpretation – Current Amendment
Independent claim 1 requires a compound according to formula (I) 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Several key limitations of this Markush generic claim, as presently amended, are noted as follows: 
The R4 group has been limited to hydrogen.  No other substituents can be attached to the saturated 5- or 6- membered ring moiety (m = 1 or 2) of the “right-side” bicyclic moiety.
The scope of the R1-R3 substituents attached to the 6-membered benzene or pyridine ring of the “right-side” bicyclic moiety (X = CR3 or N) and the R6 and R7 substituents attached to the “B” ring have been significantly narrowed to: “hydrogen, halo, C1-6 alkyl, (4-10 membered heterocycloalkyl)-C1-4 alkyl-, ORa, and C(O)ORa, wherein, the C1-6 alkyl, and (4-10 membered heterocycloalkyl)-C1-4 alkyl-, are independently optionally substituted with 1, 2, or 3 Rb substituents”.
The scope of the “A” ring has been significantly narrowed to “substituted or unsubstituted C6-10 aryl, substituted with C1-4 alkyl, cyano, or C1-4 haloalkyl”.  The C6-10 aryl “A” ring must therefore be “substituted with C1-4 alkyl, cyano, or C1-4 haloalkyl”.
The “B” ring is “selected from C6-10 aryl, C3-6 cycloalkyl, 5-10 membered monocyclic saturated or unsaturated heterocyclic ring with 1-3 heteroatoms selected from N, S or O”.  When the “B” ring is a heterocyclic moiety it must be a monocyclic ring. “B” ring bicyclic heterocycles are outside scope.

Information Disclosure Statements
The IDS’s dated 04/08/2022, 04/15/2022 and 06/17/2022 have each been received, entered and considered, signed copies are included herein.

Examiner’s Response
 All previously outstanding grounds of objection or rejection are overcome for the reasons stated in Applicant’s response. 

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9, 12 and 16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07 December 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Note that new claims 19-20 are directed to the rejoined process of using and are therefore considered to be rejoined at this time.

Status of the Claims
Claims 1-5, 7, 9-12 and 16-20 are allowed.
Claims 6, 8 and 13-15 were cancelled by the Applicant.
EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel E. Altman on 20 July 2022.

The application has been amended as follows: 
IN THE CLAIMS:

In Claim 7, at the end of the claim, INSERT a period -- . --.

Amend Claims 12 and 16 as shown below:

12. (Currently Amended) A method for the treatment ofa proliferative disorder or cancer
16. (Currently Amended) A method for the treatment ofa proliferative disorder or cancer

Reasons for Allowance
The following is an examiner' s statement of reasons for allowance: 
The present claims are directed to compounds according to the generic Markush of formula (I) set forth in independent claim 1 and to the species listed in now independent claim 7, all of which either fall into the scope of claim 1 or share substantial structural features therewith.  Processes of making and using the compounds are set forth in dependent claims 9, 12, 16 and 19-20.
The closest prior art to the present claims is represented by either or both of the US 20160194307 or US 20160229816 references.  See pages 6-7 of the previous office action with respect to the teachings of US 20160194307 and the non-obvious differences of the claims from these teachings.  The US 20160229816 reference was cited against the claims at page 10 of the previous office action.  The reference teachings require that a key nitrile group (-CN) substituent be attached to the present “B” ring to achieve functional activity.  The present claims are distinct from the reference teachings at least in view of the substituent groups now permissible at the “B” ring: none of which are -CN.  Additionally, the references cited by the Examiner as “related prior art” at pages 10-12 of the previous office action all teach compounds requiring that the present “A” ring be a substituted 6-membered heterocycle.  The present amendment limits the “A” ring to C6-10 aryl moieties which are distinct from the teachings of these references.  The compounds of the present claims are allowable over the prior art of record for at least these reasons and/or the reasons stated in Applicant’s response.
The rejoined method of making is consistent with experiments described in the specification as being used to make the claimed compounds.  See the schemes on pages 88-93 and the experimental details on pages 103-191.
The rejoined methods of use reasonably correlate to the PD1/PD-L1 inhibitory activity of the claimed compounds as demonstrated by Applicant at pages 191-195 of the specification and the state of the art at the time of the filing of the invention.  See, for example Mahoney (Nat Rev Drug Discov 2015, 14, 561-584) and Zak (Oncotarget 2016, 7, 30323-30335).

Conclusion
Claims 1-5, 7, 9-12 and 16-20 (renumbered claims 1-15) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625